 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDEli Gordon, Gerald Tillinger and Seymour Tillinger,a Copartnership, d/b/a Balsam Village Manage-,ment Company and Local 32B-32J, ServiceEmployees International Union, AFL-CIO.Case 27-CA-1027614 December 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 17 October 1983 Administrative Law JudgeStanley N. Ohlbaum issued the attached deci•ion.The Respondent filed exceptions and a 'supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.For the reasons the judge stated, we agree that aGissel2 bargaining order is clearly warranted toremedy the Respondent's unfair labor practices,which the judge aptly described as the "unlawftildischarge of an entire bargaining unit, lock, stockand barrel, for the express purpose of avoiding thestatutory bargaining obligation.73 We also agreewith the judge's rejection of the Respondent's ar-gument that a bargaining order should be deniedbecause all three discrimiriatees declined reinstate-ment, and thus there has been substantial ,"employ-ee turnover." As the judge pointed out, the Re-spondent's contention has "a hollow ring" becausethe "employee turnover" in this case was a directand obvious product of the Respondent's own un-lawful conduct.Our dissenting colleague claims that a bargainingorder is inconsistent with decisions of the SecondCircuit. We disagree. In its Jamaica Towing opin-ion,4 the court specifically cautioned against "re-warding an employer for his own misconduct," andlimited consideration of the turnover factor to"cases where later relevant events are not of theemployer's making." Here, the "employee turnov-er" was "of the employer's making," and withhold-1 The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir. 1951)We have carefully examined the record and find no basis for reversingthe findingsNLRB v Ousel Packing Co, 395 US 5,75 (1969)3 We find it unnecessary to pass on the judge's alternative rationale forissuing a bargaining order4 NLRB v Jamaica Towing, 632 F 2d 208, 214 (2d Cif 1980)ing a-'bargaining order on that ground would be"rewarding an employer for his own misconduct."Accordingly, for 'all of the above reasons, we adoptthe judge's recommendation that a Gissel bargain::ing, order be issued.5ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Eli Gordon,Gerald Tillinger and Seymour Tillinger, a. Copart-nership, d/b/a Balsam Village Management Com-pany, New York, New York, its partners, agents;successors, and assigns, shall take the action setfoith in the Order.5 Chairman Dotson finds the issuance of a bargaining order in this casearising in the Second Circuit to be 'contrary to the law of that circuit SeeNLRB v Pace Oldsmobile, Inc , 739 F 2d 108 (2d Cir 1984), NLRB vWindsor Industries, 730 F 2d 860 (2d Cir 1984), NLRB y Knogo Corp, •727 F 2d 55 (2d Cir 1984), and cases cited therein While recognizing theseverity of the Respondent's misconduct, Chairman Dotson finds that abargaining order would impair the rights of the Respondent's currentwork force In so finding he notes that the unlawfully discharged em-ployees declined reinstatement to their former jobs Thus, there is nocontinuity in the Company's work force before and after the.unfair laborpractices Fuither, the record falls to show that the Respondent asked thereplacement employees about their union sentiments, that the replacementemployees exhibited any interest in the Union, or that the Union attempt-ed to organize the new employees No showing was made that the cur-rent employees discussed the Respondent's prior misconduct or that theRespondent has engaged in further antiunion activity In view of the cir-cumstances of this Second Circuit case, Chairman Dotson finds a bargain-,ing order, inappropriateDECISIONSTATEMENT OF THE CASESTANLEY N:' OHLBAUM, Administrative ' Law Judge.This proceeding,' under the National Labor RelationsAct, 29 U.S C. • 151 et seq. (Act), was litigated beforeme in Brooklyn, New York, on August 15 and 17, 1983,with all parties participating throughout by counsel af-forded full opportunity to present evidence, arguments,and briefs (received on October 7, 1983). All have beencarefully considered.The basic issues presented are whether Respondentviolated Section 8(a)(1), (3), and (5) of the Act by threat-ening employees with discharge and other reprisals forjoining or supporting the Charging Party Union, by dis-charging (and, for a time, refusing to agree to reinstate)three employees for joining the Union and engaging inconcerted activities protected under the Act, and by re-fusing to recognize and bargain with the Union as theauthorized collective-bargaining representative of Re-spondent's employees. Respondent denies all of these al-legations.Based on complaint issued April 5, 1983, by the Acting Regional Di-rector for NLRB Region 29, growing out of charge filed on February 18,1983, by the above Union273 NLRB No. 66 , BALSAM VILLAGE MANAGEMENT CO421On the entire record and my observation of the testi-monial demeanor of the witnesses, I make the followingFINDINGS AND CONCLUSIONS .I. PARTIES; JURISDICTIONAt all material times, Respondent, a copartnership con-sisting of Eli Gordon, Gerald 'ranger, and SeymourTiflinger doing business under the firm name and style ofBalsam Village Management Company, has continuouslyengaged and now engages in the management, operation,and rental ,of a garden apartment complex known asBalsam Village, at 88-15 133d Avenue, Borough andcounty of Queens, city and State of New York, at whichaddress Respondent has also maintained and maintains itsprincipal office and place of business During the repre-sentative year immediately preceding issuance of thecomplaint, Respondent derived gross revenues exceeding$500,000 in and from those business operations; and, fur-ther therein, caused to be transported to and received atits said premises for its use in said business, goods andmaterials valued at over $5000, purchased from other en-terprises in New York who in turn had purchased andreceived them directly in interstate commerce. from andthrough other States.1.I find that at all material times Respondent has beenand is an employer engaged in commerce within themeaning of Section 2(2), (6), and •(7) of the Act; and thatat all of those times Charging Party Union has been andis a labor organization as defined in Section 2(5) of theActII. ALLEGED UNFAIR LABOR PRACTICES-A. Facts as Found-Respondent operates• and manages, an apartment housecomplei in Queens County, New York, covering someseven city blocks, consisting of 270 apartment Units lo-cated in 45 six-family buildings. Prior to events to be de-scribed, upkeep, maintenance, and cleanup of thegrounds, walks, and portions of the buildings used incommon (hallways, stairs, doors, cellars, furnaces, etc.), •as well as minor repairs (e.g., minor plumbing), weredone by three employees who figure prominently in theevents to be described. These were Carlos Casal, the "su-perintendent" (but not a supervisor within the Act's defi-nition, since he lacked authority over and had no subor-dinates, and posses•sed no other characteristic of .supervi-sorship listed in the Act) who tended some 118 boilersand. water heaters and also made minor repairs within hiscapability; and Mario ' Aguila and Daniel Santos, whotook care of the grounds (mowing lawns† keeping grassand walkways debris free, etc.) and general cleanupchores (hallways, stairways and rails, hall ceilings, win-dows, doors, mailboxes, vacnuming and waxing floors,laundry rooms, parking lots, project office, etc ) Majorrefurbishing was accomplished by outside contractors,including firms of the Tillinger brothers or Eli Gordon,the partners comprising Respondent partnership.2 Until2 Some painting was occasionally-done by one or the other of the fore-going three employees, on their own time, for extra or separate payaround the summer of 1982, Mattie Tillinger, wife of Re-spondent partner Seymour Tillinger, was in overallcharge and management of the housing project. Whenshe (Mrs. Seymour Tillinger) ceased functioning in thatcapacity, Respondent partner Eli Gordon commencedoverseeing the project until Respondent partner Gerald(Jerry) Tillinger assumed that responsibility on a full-time basis in October 1982 (with Gordon continuing toparticipate on a part-time basis). The project office book-keeping, correspondence, and related chores were han-dled by office manager/secretary Helen Lober in anoffice she shared with Jerry Tillinger (and Gordon). Re-spondent partner Seymour Malinger has not taken anactive part in Respondent's operations at the times hereinvolved.Because of dissatisfaction with the terms and condi-tions of their employment (including a cutback in medi-cal insurance for dependents), in early December 1982interest in the possibility of joining a union to bargaincollectively, developed among these three employees,who (except for an occasional student here and there uti-lized occasionally and sporadically to assist with a chore,a part-time night watchman/guard, and the officemanager/secretary), comprised the entire work force atthe project. It was stipulated at the outset of the hearingthat these three employees constituted the only employ-ees in the bargaining unit alleged in the complaint, a con-ventional bargaining unit which I find appropriate forcollective bargaining under the Act (and so admitted atthe trial by amendment to the answer).After meeting with a business agent (Anthony Poem)of the Charging Party Union in January 1983 and, afterdiscussions with him being satisfied to proceed along thatline, Respondent's three employees joined the Union(paying the required initiation fees) and on January 20,1983, signed cards (the meaning and significance ofwhich they each clearly understood) authorizing theUnion to represent them in collective bargaining. OnJanuary 25 or 26 the Union mailed receipts for these ini-tiation fees to Casal at the project On the mistaken beliefthat he lived there), although Casal lived off the projectpremises That mail, in a window envelope showing thename and return address of the Union, and bearing thecapitalized words "ENCLOSE YOUR UNION BOOK!DO NOT SEND CASH!," thus arrived at the projectoffice, where it landed on the desk of Project ManagerJerry Malinger, where it was observed by Casal on Janu-ary .27 or 28 (Thursday or Friday). The envelope, per-haps opened,3 was handed to Casal by Office ManagerLober on February 2 (Wednesday).When the three employees discussed the pros and consof union affiliation with Union Business Agent Poccio,the latter specifically warned them that - "joining theUnion could mean losing [your] jobs if the Employer [is]not in agreement with it." Unfortunately, this predictionof Poccio was precisely and rapidly fulfilled. On Febru-ary 4 '(Friday), payday, 2 days after the union envelope3 Casal could not recollect one way or the other, since, as he testified,he was considerably unnerved by the incident-1 e, delivery of the enve-lope beanng the union name, addressed to him, at the project office, ‡clearly disclosing connection with the Union 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the union initiation fee receipts of Casal and his twofellow employees was handed to Casal by Lober, thethree employees were summarily discharged.•Casal as well as Aguila had been in Respondent'semploy uninterruptedly for some 6 years, since 1977; andSantos from 1980, with a hiatus from late 1980 to mid-1982 followed by rehire and continuous employmentsince then. As testified by these three individuals, whomI credit based on my close observation of their testimoni-al- demeanor, no dissatisfaction had been expressed bymanagement with the work of any of them.4 At no timehas Respondent furnished any of these employees withany writing stating any reason or basis for his discharge, -and unemployment insurance benefits5 to them were ap-plied for and paid without objection or protest from Re-spondent.The circumstances of the actual discharges were asfollows. In the early afternoon of February 4 (Friday),Office Manager Lober summoned Casal to the projectoffice, where he -was met by Project Manager Jerry Til-linger and his partner, Gordon. Gordon opened up atCasal with, "This is not Manhattan. We cannot affordUnions here, and [you all] should have came and talkedto me about this before you done anything about it. . . .We cannot afford Unions and you should talk the [othertwo] men out of getting into Union . . . . [We needyour] cooperation for all of us to work together to try to.bring the place back into shape and the Union will notlet us do that. . . . [G]o and talk to them [i.e., his twofellow-employees] and talk them out of the Union. . . .if [you all] bring the Union [I'm] going to have to firethem and [I'm] 'going to have to accept your resigna-tion. . . ." When Casal explained to Gordon and Til-linger that "it's too late, the men want the Union: Wehave talked about it," Gordon persisted, "Well, just goand talk to them, just tell them that they will lose theirjobs. They have families to support and I'm sure theydon't want to lose their jobs. Just go and talk to themand explain to them that there will be no job if they jointhe Union." Gordon also told Casal, "You have todecide whether you guys want to work here or you guys-don't want to work here. . . unions are no good for thecompany . . . once you have a union you cannot workas a family any more . . . if the men don't want to giveup the union, then they don't have a job. . . . [I]f [youdon't] cooperate and get them out of the union, [we will]have to accept [your] resignation. . . . You have afamily also . . and [you have] to think about [your]family." Casal thereupon conveyed the foregoing to4 Some alleged correspondence from a very few alleged tenants out ofthe very large number of tenants, produced by Respondent, details cer-tain alleged complaints to management These, however (including non-receipt of a copy of the lease, and various structural or outside repairsdesired), from but few of the very large number of tenants in the projectand constituting seemingly the usual kind of complaints from tenants,either obviously fall outside the scope of the duties or competence of thethree employees or have not been shown to be ascribable in any way toany neglect, misfeasance, or nonfeasance on their part, nor is there anyshowing that any of these alleged conditions was ever reported or as-signed to any of those employees for rectification, nor, if It was, that itwas not taken care of5 As is well known, such benefits are not payable in case of dischargefor cause ascribable to the employeeAguila and Santos and told them that "you.have to make'a decision if you want the Union or not because he'sfiring you if you want the Union." Both Aguila andSantos indicated that they "wanted" and' were "stickingwith the Union." Casal returned to the project office andrelayed this decision to Gordon and Tillinger, addingthat "I'm sticking with the union with the men." Gordonthen urged Casal to "come off the union [yourself] and[I'll] straighten it out with the men." When Casal reiter-ated, "No, I'm sticking with the union with the men,"Gordon responded, "Well, if you're going to stick to theunion, . . then I accept your resignation also." At notime did Casal accept the invitation to "resign:" Gordonproceeded to remonstrate with Casal. again,- urging anewthat they give up the Union, this time adding, "You -[Casal] know that you are the key for them to be in theUnion. You know that if-you don't join the Union theyhave no chance. They don't speak English. They willnever be 'able to do anything, but you are the key."'Gordon concluded by inviting CaSal and his wife to join'him for dinner that evening "and then we will all be ahappy family again." As for Agaila and Santos, Gordonsaid, "they are finished. [I] cannot keep them any'longer" And,' when they came for their pay 'later in theafternoon, Gordon did indeed abruptly terminate them,stating that their' jobs 'were "not 'going' to be performedany longer : . . [We] are not in the business to cleanhallways.. . . [We are] doing a rental business andthings [re] not doing well and besides . . . [you] don'tspeak English and we Cannot use you for anything else.If you spoke English maybe we could try to put youdoing something else."Following the discharge of these three employees onFebruary 4, the Union on February 7 formally requestedto meet and bargain with Respondent (G.C. Exh 2), arequest received by Respondent on' February 10 but towhich Respondent has at no time responded. On Febru-ary 8, continuing until mid-April, the' three dischargedemployees picketed Respondent's premises. During thecouise of this picketing, replacement employees were ob-served to be doing the work they had formerly done.6 -Also 'during the course of this picketing, on February 25GordOn approached the pickets and informed them thatif they renounced the Union they could return to their ,jobs†a condition not accepted by the employees, whocontinued their picketing.It was stipulated at the trial that on June 8, 1983, Re-spondent offered the three employees here reinstatement,which they declined..It is evident from the foregoing facts. as found that theGeneral .Counsel has established a clear prima facie caseof inhibitory, restraining, coercive, discriminatory, andretaliatory discharge of the three employees in question;in violation of Section 8(a)(1) and (3) of the Act. Thethree had been satisfactory employees for a long time butwere precipitately fired right after they joined the Union6 Confirmed by Respondent's own personnel records, as testified to byRespondent's office manager Lober Gordon also conceded that, after thedischarge of Aguila and Santos, their work continued to be done byother employees hired to replace them, and that of the six hired, nonewas a union member BALSAM VILLAGE MANAGEMENT CO423and Respondent learned about it. Respondent's knowl-edge is clear not only from its receipt of the unfortunate-ly misdirected union envelope- containing the receipts forthe. three employees' initiation fees, but also, of course,from Gordon's remarks to Casal, detailed above, impor-tuning Casal to persuade his fellows to drop out of theUnion, on penalty of being dischargedThe General Counsel having established a prima faciecase, the burden shifts to Respondent to establish by apreponderance of evidence that the discharges in ques-tion were not for reasons violative of the Act. SeeNLRB v. Transportation Management Corp., 462 U.S. 393(1983). It is accordingly necessary to address Respond-ent's defenses.B Respondent's "Defenses"Respondent advances' several contentions by way ofdefense. Each is readily and simply answered.To begin with, Respondent contends that it no longerhad need for the discharged employees' services. This isbelied by the fact that no previous mention had beenmade to that effect, prior to their advent into unionism;by the nature of Respondent's business, which had notchanged and which clearly continued to require suchservices; by Respondent's prompt hire of replacementsfor the discharged employees; and by Respondent's offerof reinstatement to the discharged employees.Respondent next contends that it discharged Aguilaand Santos because they could not speak English Theanswers to this are that Respondent was aware of thiswhen it hired them; that they remained in Respondent'semploy for years without complaint or incident on that(or other) score, that knowledge of English was not re-quired in the work they did, and ignorance of English inno way affected their job performance; and that theycould and did carry on two-way conversations withProject Manager Tillinger in Spanish, which he spokeand understood.Respondent further contends that Casal resigned hisjob voluntarily. This is simply untrue. Upon comparativetestimonial demeanor evaluation, without more (as wellas on the plain inherent probabilities of the situationunder the circumstances described), I clearly prefer andaccept the version of Casal (a most impressive witness)over that of Gordon (a poor quality witness, as therecord also will disclose) as to the statements, circum-stances, and events surrounding the employees' dis-charges on February 4Respondent also contends that the employees were dis-charged for inefficiency or inability to do the neededwork. This also is belied by their long-term employ-ments, during which Respondent had expressed no 01S-satisfaction with their work.7I have already commented on the insignificant, irrelevant, or incon-clusive nature of the few paltry "complaints" of a small number of ten-ants, many, if not most, which related to matters not within these em-ployees' duties or competence, and as to which there was no proof thatthey were communicated to these employees for their action: nor thatthey were not attended to by them Supra, fn 4As for other "defenses" darkly hinted at in Respond-ent's opening statement, suffice it to say that they did notemerge from, that darkness at the trial, and that theytherefore continue to be invisible and not deserving ofmention, much less credit. Perhaps it is fair, however, toregard them as reflective of the fictive or, pretextualnature of the other "reasons" contrived to attempt to jus-tify the discharges under the circumstances shown.Finally, it is to be observed that Jerry Tillinger, al-though deeply implicated in events that have been de-scribed, elected without explanation not to testify.Under these circumstances, Respondent having failedby a preponderance of the evidence to overcome theGeneral Counsel's prima facie case (Transportation Man-agement, supra), it is found that Respondent threatenedto and then discharged the three employees in questionon February 4, 1983, because of their union membershipand their desire to bargain collectively, rights guaranteedto them under Section 7 of the Act; that but for suchunion membership and their exercise of such rights theywould not have been discharged, and that Respondentthereby violated and continues to violate Section 8(a)(1)and (3) of the Act; and, further, that by failing and refus-ing to bargain with Charging Party Union as the dulyauthorized collective-bargaining representative of an ap-propriate bargaining unit of Respondent's employees, Re-spondent has violated and continues to violate Section8(a)(5) and (1) of the Act.On the foregoing findings and the entire record, I statethe followingCONCLUSIONS OF LAW1 Jurisdiction is properly asserted here.2.By threatening to discharge and by discharging itsemployees Carlos Casal, Mario Aguila, and DanielSantos, at the times and under the circumstances de-scribed and found in section III, supra, Respondent hasdiscriminated in regard to the hire, tenure, and terms' andconditions of employment of its employees, and has fur-ther interfered with, restrained, and coerced employeesin the exercise of rights guaranteed in Section 7, therebyviolating Section 8(a)(-3) and (1), of the Act.3.By failing and refusing to recognize and bargain col-lectively with Local 32B-32J, Service Employees Inter-national Union, AFL-CIO as the duly designated bar-gaining representative of all of Respondent's employeesin the following appropriate collective-bargaining unit,under the circumstances described and found in sectionII, supra, Respondent has violated Section 8(a)(5) and (1)of the Act:All building service employees, including porters,handymen and superintendents employed by Re-spondent at its Queens facility, exclusive of officeclerical employees, guards and all supervisors as de-fined in Section 2(11) of the Act.4.The aforesaid unfair labor practices and each ofthem have affected, are affecting, and unless permanentlyrestrained and enjoined will continue to affect, com-merce within the meaning of Section 2(6) and (7) of theAct. 424DECISIONS OF NATIONAL LABOR :RELATIONS BOARDREMEDYRespondent having been found to- have discharged em-ployees, after threatening to do so, and to have inter-fered with, restrained, and coerced them in the exerciseof their Section 7 rights, in violation -of Section 8(a)(3)and (1) of the Act, should, as is usual in cases of that va-riety, be ordered to cease and desist from continuing' drother such violations and to make each of the employeeswhole through payment of backpay and interest comput-ed as explicated by the Board in F. W. Woolworth Co, 90NLRB 289 (1950), Isis Plumbing Co, 138 NLRB 716(1962), and Florida Steel Corp., 231 NLRB 651 (1977). Inthis connection it is to be noted that the parties havestipulated that the three discharged employees here wereoffered, but declined, reinstatement on June 8, 1983, andthat with regard to the calculation of backpay, the Gen-eral Counsel seeks no more for the three by way of rec-ompense than the backpay due them until then. Respond-ent should also, as usual, be required to expunge any rel-evant deleterious references to .these employees from itsrecords; to preserve and open its books and records- tothe Board's agents for computation and compliance de-termination purposes; and to post the conventional infor-mational notice to employees.' There arises the additional question of whether,. as theGeneral Counsel demands, a bargaining order •should beissued in this case. In this connection 'it is to be notedthat, at the time of their unlawful discharge as welt as atthe time of the Union's demand for recognition and col-,lective bargaining, the three employees here constitutedthe entire (100 percent) bargaining unit. It is further tobe noted that at no time was the status of the Union assuch bargaining agent in any way challenged or ques-tioned by Respondent†indeed, to the contrary, Re-spondent insisted that the three employees and Unionmembers relinquish their union membership as a condi-tion to being permitted to remain in Respondent'semploy; and when they refused to do so they were forthat reason promptly discharged. Employees who aredischarged in violation of the Act remain employeeswithin the Act's definition (Sec. 2(3)). Since the three un-lawfully discharged employees were thus employees, aswell as the only members of the bargaining unit, whenRespondent received the Union's demand to bargain, theUnion represented all of the employees in the lbargainingunit at that time. In no way did Respondent challenge orraise any question concerning the union's authority asbargaining representative, and at no time did Respondentrequest an election. The Act does not require an electionas a precondition to union recognition. An employerwho doubts a union's representative status without anelection should in some way so indicate. But here therewas no doubt in Respondent's mind regarding theUnion's status and authority. After a direct confronta-tion, the employees expressly refused to abandon theUnion, when Respondent demanded that they do so asthe cost of retaining their jobs. What better proof oftheir union desires (or of Respondent's knowledge there-of) was required? Thus, there was no question in Re-spondent's mind of the Union's status as the duly, desig-nated bargaining representative. of all of the unit employ-ees at the time the Union sought to bargain on theirbehalf. The fact that, on top of its discharge of these em-ployees for joining the Union and seeking to bargainingcollectively, Respondent later replaced them with a newand larger crew, does not change this We have beenlong and consistently instructed by the Supreme Courtthat mere turnover†even, unlike here, where wholly le-gitimate†does not oust a union as bargaining representa-tive. See NLRB v. P. Lorillard Co., 314 U.S. 512, 513(1942);: Franks Bros. Co. v. NLRB, 321 U.S. 702 (1944);NLRB v. Katz, 369 U.S. 736, 748 fn. 16 (1962); NLRB v.Gissel.Packing Co., 395 U.S 575, 610 (1969). And, ofcourse, an employer cannot disestablish a bargaining unitor avoid his obligation to bargain by simply unlawfullydischarging all of the unit members†this is so plain thatit requires no citation of authority. Even if, after the bar-gaining obligation was perfected, the three employeeshere had left of their own accord and had been replacedby nonunion employees, the existing bargaining obliga-tion would not • thereby have been erased. Gissel andother 'cases cited supra. It is no different just because thethree here subsequently, declined reinstatement, for. rea-sons good and sufficient to them, such 'as disinclinationto give up other jobs they had since obtained. An em-ployer cannot be permitted (as Respondent here attempt-ed to _do) to disestablish a bargaining unit through thesimple expedient of discharging all of its members. Sucha l'esult would constitute an intolerable affront to thebasic purposes of the Act. And -sinCe the effects of Re-spondent's actions remain coercive, they continue to re-quire remediation so that deliberate flouting of core pur-poses of the Act not be encouraged by going urireme-died.8Respondent's refusal to recognize and bargain with theUnion -as the bargaining representative of all of its unitemployees, without raising any question as to theUnion's status or demanding an election, constituted aviolation of Section 8(a)(5), as found above. In this situa-tion, resort to ,Gissel to support an electionless bargainingorder is unnecessary, for to withhold a bargaining orderin this situation would leave the Section 8(a)(5) violationwholly unremedied 9 However, even under Gissel a bar-gaining order would be appropriate under the circum-stances shown†i.e., unlawful discharge of an entire bar-gaining unit, lock, stock, and barrel, for the express pur-pose of avoiding the statutory bargaining obligation. InGissel, supra, the Supreme Court described the condi-tions where an electionless bargaining order is appropri-ate under the Act. The instant case fits comfortablywithin the Court's instructions there. I find that Re-spondent's described unlawful. actions' in discharging thethiee employees, 'comprising the entire bargaining unit,for attempting to exercise the statutorily guaranteed rightto bargain collectively, was deliberate, egregious, andpervasive, thrusting at the heart of the Act's purposes8 For this reason On addition to the 8(a)(5) violation descnbed above),it matters not that the three unlawfully discharged employees do notdesire reinstatement, since, if no effective remedy is provided, Respond-ent will have succeeded in its deliberate flouting of the Act9 Neither a bargaining demand (or petition) nor an 8(a)(5) violation is aprerequisite for a Gusel electionless bargaining order assel, supra at 610and 614 BALSAM VILLAGE MANAGEMENT CO425and guarantees; that it had and will "have the tendencyto undermine majority strength and impede the electionprocesses" (Gissel, supra at 614); that it was and contin-ues to be of "such a nature that [its] coercive effectscannot be eliminated by the application of traditionalremedies, with the result that a fair and reliable electioncannot be had" (id. at 614); that, under the circum-stances described and found, "the possibility of erasingthe effects of [Respondent's] past practice and of ensur-ing a fair election . . by the use of traditional remedies. .is slight and that employee sentiment once expressedthrough cards would, on balance, be better protected bya bargaining order" (id. at 614415); and that there is"insufficient indication that an election . . . would,,defi-nitely be a more reliable test of the employees desiresthan the card count taken before the unfair labor prac-tice occurred" (id. at 616) 10An employer who discharges the entire bargainingunit because its members have designated a union to bar-gain collectively for them is hardly in a position to com-plain if required to bargain with the union without thatfair election which it set out deliberately to abort byriding roughshod over its employees' rights and the laW'srequirements 11 Respondent's current tongue-in-cheekprotestation against an electionless Gissel bargainingorder on the ground that it would deprive its present em-ployees of the "free choice" of bargaining representativehas a hollow ring, since it was Respondent itself who, bydischarging all of its union employees, attempted to ,de-prive them of that free choice through an uncoerced andfair election without unlawful interference on its,. partRespondent's current argument, purportedly "seek[ingjto vindicate the rights of his employees" (Brooks v.NLRB, 348 U S 96, 103 (1954); see also Ladies ,Garment,Workers v. NLRB, 374 F.2d 295, 308 (D.C. Cir. 1967),cert. denied 387 U.S. 942 (1967), who themselves seek nosuch "vindication," would be more appealing if Re-spondent had not deliberately terminated its 'union em-ployees and replaced them with nonunion 'employees,thereby deranging the statutory election system by put-ting a heavy hand on the election scales. Respondent haschanged the electorate to one of its own design. Its positstion is thus at odds with the principles enunciated by theSupreme Court 14 years ago in Gissel. Respondent's con-tention that it should no longer be required 'to bargain.since, as a result of its unlawful discharge of the threeemployees here, it no longer employs aily union person-nel, smacks like that of the orphan who, convicted ofmurdering his parents, pleaded for mercy on the groundthat he was a poor orphan. See Franks Bros. Co., supra at704.Accordingly, on Gissel principles as well as because ofRespondent's flat-out violation of Section 8(a)(5), a bar-10 See also Amsterdam Wrecking & Salvage Co, 196 NLRB 113 (1972),enfd 472 F 2d 153 (2d Cir 1973), Medley Distilling Go, 187 NLRB 84(1970), enfd 453 F 2d 374 (6th Or 1971), Gibson Products Go, 185NLRB 362 (1970)11 As has been pointed out, discriminatory discharge "goes to the veryheart of the Act" (A J Krafewski Mfg Go, 180 NLRB 1071 (1970)) andis the "surest method of undermining a union's majonty or impeding anelection process" (NLRB v Saton Tank Go, 467 F 2d 1371, 1372 (8thOr 1972)), and, accordingly, a bargaining order is on that basis alonewarrantedgaining order is warranted and required here, and shouldbe issued•In view of the serious, egregious nature of Respond-ent's violation,' thrusting at "the very heart of theAct,"i2 Respondent .should also be required to cease anddesist from any violation of the Act.13On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed14ORDERThe Respondents, Eli Gordon, Gerald Tillinger andSeymour Tillinger, a Copartnership, d/b/a Balsam Vil-lage Management Company, New York, New York,their agents, successors, and assigns, shall1. Cease and desist from(a)Discouraging or encouraging membership in anylabor organization by discharging, terminating, layingoff, furloughing, suspending, failing to recall or reinstateor rehire,, threatening so to do, or otherwise discriminat-ing in regard to the hire or tenure of employment or anyterm or condition of employment of any of its employ-ees.•(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.(c)In any other manner interfering with, restraining,or coercing any employee in the exercise of the right toself-organization; to form, join, or assist any labor organi-zation, to bargain collectively through representatives ofhis or her own choosing; to engage in concerted activi-ties for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and allsuch activities.2. Take the following affirmative actions necessary toeffectuate the policies of the Act.(a)Make the following employees whole for any lossof pay (including overtime, holiday, and vacation pay,and insurance benefits and reimbursements if any), to-gether with interest, in the manner set forth in "TheReniedy" portion of the decision of which this Orderforms a part:Carlos CasalMario AguilaDaniel ,Santos(b)Forthwith expunge from the personnel and em-ployment records of each of said employees all state-ments or references that they (or any of them) were ter-minated or laid off by Respondent for any work relatedfault, deficiency, or reason; refrain from so reporting toany employer, prospective employer, employment"A J Krajewski Mfg Go, 180 NLRB 1071 (1970)13 NLRB'v Enwistle Mfg Go, 120 F 2d 532, 536 (4th Or 1941), Hick-moo Foods, 242 NLRB 1357 (1979)14 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard rit:1' all objections to them shall be deemed waived for all pur-poses 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDagency, reference seeker, or credit or character inquiry,or that such action by Respondent was in any way relat-ed to any union or other lawful activity by any of saidemployees under the Act; and notify said employees inwriting that such entries in Respondent's records havebeen expunged and that evidence of said terminations orlayoffs will not be used as a basis for future personnel ac-tions against them.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecaids,personnel records and reports, and all other records nec-essary to analyze the amount of backpAy due under theterms of this Order.(d)On request, bargain collectively in good faith withLocal 32B-32J, Service Employees International Union,AFL-CIO, as the exclusive _bargaining representative ofRespondent's employees in the following appropriatecollective-bargaining unit, with respect to rates of pay,wages, hours of' employment, and other terms and condi-tions of employment, and embody-in a signed agreementany understanding reiclied: •All building service employees, including porters,handymen and superintendents employed by Re-spondent at its Queens facility, exclusive of officeclerical employees, guards and all supervisors as de-fined in Section 2(11) of the Act.(e)Post at its premises at 88-15 133d Avenue, Boroughand county of Queens, city and State of New York,copies of the attached notice marked "Appendix.""Copies of said notice, on forms provided by the RegionalDirector for Region 29, after being signed by Respond-ent's authorized representative, shall be 'posted, by Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where . notices to employees are customarilyposted. Reasonable steps shall be taken to. ensure thatsaid notices are not altered, defaced, or covered by anyother material.(0 Notify the Regional Director in writing within .20days from the date of this Order what steps Respondenthas taken to comply5 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"•APPENDIX •NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United. States GovernmentAfter a hearing at which all sides had the opportunity topresent e†iidence and arguments, the National. Labor Re-lations Board has decided that we have violated the Na-tional Labor. Relations Act. We have therefore been or-dered to post this notice and do what it says.The National Labor Relations Act gives all employeesthese rights.To engage in self-organizaton,To form, join, or help unionsTo bargain collectively through representativesof their own choosing' To act together for collective bargaining Or otherUtual aid or protectionTo refrain from any or' all of these things.WE, WILL NOT violate these rights of yoursWE WILL NOT terminate the employment of, dis-charge, lay off, suspend, or refus‡ to reinstate you, orthreaten to do so, because you seek to bargain collective-ly With 'us, or beCause you join or apply for membershipin, affiliate with, designate as bargaining representative,or act on behalf of or in sympathy with, any labor orga-nization, or because you exercise or seek to exercise anyright under.the National Labor Relations Act.•WE WILL NOT in any other manner interfere with, re-strain, or coerce you in the exercise of your right to self-organization; to form, join, or assist any labor organiza-tion; to bargain collectively through representatives ofyour own choosing; to engage in concerted protected ac-tivities for the purpose of collective bargaining or othermutual aid or protection; or to refrain from any and allsuch activities.-WE WILL make whole the following employees forany wages and benefits lost by them 'because of their dis-charge by us on February 4, 1983, plus interest:Carlos CasalMario AguilaDaniel SantosWE WILL at once eliminate from our records all indi-dations 'that any of the above employees was dischargedor laid off for any deficiency in work performance, orfor union membership or activity; WE WILL NOT so_report to any employer, prospective employer, employ-ment agency, or credit or character inquiry; WE WILLNOT use such terminations or layoffs as a basis for futurepersonnel actions against said employees; and WE WILLso notify those employees in writingWE .WILL, on request, recognize and bargain collec-tively with Local 32B-32J, Service Employees Interna-tional Union, AFL-CIO, as the exclusive bargaining rep-resentative of our employees in the following appropriateunit, and embody in a signed agreement any understand-ing reached.All building service employees, including porters,handymen and superintendents employed by us at•our Queens facility (Balsam Village), exclusive of BALSAM VILLAGE MANAGEMENT CO427office 'clerical employees, , guards and all supervisorsas defined in Section 2(11) of the Act.ELI, GORDON, GERALD TILLINGER ANDSEYMOUR TILLINGER, A COPARTNERSHIP,D/B/A BALSAM VILLAGE MANAGEMENTCOMPANY